DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  lines 12 and 13 of claim 1 recite the plurality of first solar cells included in each of the plurality of first submodules is electrically connected, however, the recitation appears to contain a typographical error.  For the purpose of this office action, the limitation will be treated as if it states the plurality of first solar cells included in each of the plurality of first submodules are electrically connected.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  lines 18 and 19 of claim 1 recite the plurality of first submodules is electrically connected in parallel with the first busbars, however, the recitation appears to contain a typographical error.  For the purpose of this office action, the limitation will be treated as if it states the plurality of first submodules are electrically connected in parallel with the first busbars.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  claim 25 recites "wherein the first busbars are aligned in a direction in which the plurality of the first submodules is aligned"; however, the recitation appears to contain a typographical error.  For the purpose of this office action, the limitation will be treated as if it states wherein the first busbars are aligned in a direction in which the plurality of the first submodules are aligned.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 5-7, 10, 13, 15, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, lines 29 and 30 of claim 1 recite "the first busbars are also placed at both edge sides of the first solar panel in a direction in which the plurality of the first submodules is aligned"; however, it is unclear as to whether the limitation is referring to another placement of the first busbars in addition to both edge sides of the first solar panel due to the recited term "also placed", or whether the limitation is requiring the first busbars to be placed at both edge sides of the first solar panel.  Dependent claims 5-7, 10, 13, 15, and 21-25 are rejected due to their respective dependence on claim 1.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 23 recites "wherein the longitudinal direction of the plurality of the first solar cells is orthogonal to an extending direction of the first busbars"; however, the manner in which the phrase "an extending direction" limits the claim is unclear.  Neither the claim or the specification describes the direction which is required to satisfy the limitation "an extending direction", therefore, the direction required by the phrase "extending" is unclear.   
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 25 recites "wherein the first busbars are aligned in a direction in which the plurality of the first submodules is aligned"; however, the manner in which this recitation limits claim 1 is unclear because claim 1 recites in lines 29 and 30 "the first busbars are also placed at both edge sides of the first solar panel in a direction in which the plurality of the first submodules is aligned".   
Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 25 recites "wherein the first busbars are aligned in a direction in which the plurality of the first submodules is aligned"; however, the manner in which this recitation further limits claim 1 is unclear because claim 1 recites in lines 29 and 30 "the first busbars are also placed at both edge sides of the first solar panel in a direction in which the plurality of the first submodules is aligned".   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-7, 10, 13, 15, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtin et al. (US 2013/0206219) in view of Izu et al. (US 4,443,652).
	Regarding claims 1, 7, and 25, Kurtin discloses a photovoltaic power generation system comprising a solar module comprising: a first solar panel (20a - [0077] L4-5) having a plurality of first submodules ([0077] L7 - any two of photovoltaic cells 22a are considered a first submodule; [0122] discloses strings of electrically connected photovoltaic cells) each including a plurality of first solar cells (22a – [0077] L7); a second solar panel layered with the first solar panel (20b – [0077] L4-5), the second solar panel (20b – [0077] L4-5) having a plurality of second submodules ([0077] L8 – any two of photovoltaic cells 22b are considered a second submodule; [0122] discloses strings of electrically connected photovoltaic cells) each including a plurality of second solar cells (22b – [0077] L8), wherein the first solar panel is provided on a side where light is incident ([0077] L6-7), the first solar panel and the second solar panel are electrically connected in parallel ([0118] L1-2; [0234]), the plurality of first solar cells included in each of the plurality of first submodules are electrically connected ([0122] discloses either a series or parallel connection; [0234]).
	While Kurtin does disclose the plurality of first submodules are electrically connected in parallel ([0122] discloses strings connected either in series or parallel), Kurtin does not explicitly disclose first busbars, the plurality of first submodules are electrically connected in parallel with the first busbars.
	Izu discloses a solar module connection configuration including submodules electrically connected in parallel with busbars (34a-f and 38 in Fig. 5b; C15/L3-24).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the electrical parallel connection disclosed in Kurtin, with busbars, as disclosed by Izu, because as evidenced by Izu, the use of busbars to electrically connect photovoltaic submodules in parallel is known in the art, and one of ordinary skill would have a reasonable expectation of success when providing the electrical parallel connection disclosed in Kurtin with busbars based on the teaching of Izu, because the use of busbars to provide a parallel electrical connection between photovoltaic submodules amounts to the use of a known component in the art for its intended purpose to achieve an expected result.
	Modified Kurtin discloses the first busbars extend to a longitudinal direction of the plurality of the first solar cells (Izu - C15/L3-24; 34a-f and 38 in Fig. 5b), and the first busbars are also placed at both edge sides of the first solar panel in a direction in which the plurality of the first submodules is aligned (Izu - 34a-f  and 38 in Fig. 5b).
	Additionally, with regard to the structural relationship between the first busbars and the first solar cells and first submodules, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. 
	Regarding claim 6, modified Kurtin discloses all the claim limitations as set forth above. Modified Kurtin further discloses each of the first submodules are directly and electrically connected to two of the first busbars whose polarity differ from each other (Izu discloses a parallel connection in (C15/L3-24; 34a-f and 38 in Fig. 5b).
	Regarding claim 10, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses the plurality of the first submodules sandwiches at least one of the first busbars (Izu - C15/L3-24; 34a-f and 38 in Fig. 5b), and the plurality of the first submodules is arranged in a width direction of the first busbars (Izu - C15/L3-24; 38 and 34a-f in Fig. 5b).
	Regarding claim 13, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses wherein the first busbars include a
busbar which is arranged between the plurality of the first submodules (Izu - C15/L3-24; 34a-f and 38 in Fig. 5b), and the busbar which is arranged between the plurality of the first submodules is adjacent to and is in direct contact with two of the plurality of the first submodules (Izu - C15/L3-24; 34a-f and 38 in Fig. 5b).   
	Regarding claim 15, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses the plurality of the first submodules includes more than two of the first submodules adjacent each other whose electrical polarity is opposite (Kurtin - [0122] discloses either a series or parallel connection; [0234]), and the plurality of the second submodules includes more than two of the second submodules adjacent each other whose electrical polarity is opposite (Kurtin - [0122] discloses either a series or parallel connection; [0234]).
	Regarding claim 21, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses all of the first solar cells are placed between the first busbars which are placed at both edges of the first solar panel in a direction in which the plurality of the first submodules are aligned (Izu - C15/L3-24; 34a-f and 38 in Fig. 5b).
	Regarding claim 22, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses the longitudinal direction of the plurality of first solar cells is a longitudinal direction of the first busbars (Izu - C15/L3-24; 34a-f and 38 in Fig. 5b).
	Regarding claim 23, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses the longitudinal direction of the plurality of the first solar cells is orthogonal to an extending direction of the first busbars (Izu - C15/L3-24; 34a-f and 38 in Fig. 5b; it is noted that the extending direction is not defined in the claim, therefore, the direction of the busbars orthogonal to the longitudinal direction of the first solar cells in Izu satisfies the requirements of the limitation).
	Regarding claim 24, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses the first busbars include a busbar which is arranged between the plurality of the first submodules (Izu - one of the busbars shown as 34a-f and 38 in Fig. 5b of Izu satisfy the limitation reciting a busbar arranged between the plurality of submodules in the respective solar panel in modified Kurtin).  Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtin et al. (US 2013/0206219) in view of Izu et al. (US 4,443,652) as applied to claim 1 above, and further in view of Stutterheim et al. (US 2019/0027625).
	Regarding claim 5, modified Kurtin discloses all the claim limitations as set forth above. 
	Modified Kurtin does not explicitly disclose a width of the first busbar is from about 1 to 5 mm. 
	Stutterheim discloses a solar module and further discloses a width of the first busbar is from about 3 mm to about 5 mm (Stutterheim - [0038]). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the first busbar of modified Kurtin with a width of from about 3 mm to about 5 mm, as taught by Stutterheim, because the dimension amounts to a known busbar dimension, and one of ordinary skill would have a reasonable expectation of success when forming the busbar of modified Kurtin with a width of from about 3mm to about 5 mm based on the teaching of Stutterheim.  Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-7, 22, and 24-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 19, 20, 22, 23, and 25-26 of copending Application No. 17/404,409 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 16, 19, 23, and 26 of the reference application recite a solar cell comprising a first solar panel having a plurality of first submodules each including a plurality of first solar cells; and a second solar panel layered with the first solar panel, the second solar panel includes a plurality of second submodules each including the second solar cells (claim 23 of reference application), and the first solar panel is provided on a side where light is incident, the first solar panel and the second solar panel are electrically connected in parallel (claim 26 of reference application), the plurality of first solar cells included in each of the plurality of first submodules are electrically connected (claim 26 of reference application), the plurality of first submodules are electrically connected in parallel with busbars (claims 16 and 26 of reference application), the busbars extend to a longitudinal direction of the plurality of the first solar cells (claim 16 of reference application), and the busbars are also placed at both edge sides of the first solar panel in a direction in which the plurality of first submodules is aligned (claims 16 and 19 of reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive.  Specifically, Applicant argues that the busbars of Izu are not placed on edge sides of the modules.  In response to Applicant's argument, 38 in Fig. 5b of Izu are placed on the edge sides of the modules, and in a direction in which the plurality of the first submodules are aligned.  Additionally, as set forth in the office action, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. 
	With regard to Applicant's argument that a useless loop is formed as a result of the combination of Kurtin and Izu, as set forth in the Office Action, Kurtin discloses the plurality of first submodules are electrically connected in parallel ([0122] discloses strings connected either in series or parallel), and Izu is relied upon to teach a solar module connection configuration including submodules electrically connected in parallel with busbars (34a-f and 38 in Fig. 5b; C15/L3-24).
	One of ordinary skill would have found it obvious to form the parallel connection disclosed by Kurtin with a busbar based on the teaching of Izu.  As set forth in the Office Action, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the electrical parallel connection disclosed in Kurtin, with busbars, as disclosed by Izu, because as evidenced by Izu, the use of busbars to electrically connect photovoltaic submodules in parallel is known in the art, and one of ordinary skill would have a reasonable expectation of success when providing the electrical parallel connection disclosed in Kurtin with busbars based on the teaching of Izu, because the use of busbars to provide a parallel electrical connection between photovoltaic submodules amounts to the use of a known component in the art for its intended purpose to achieve an expected result.
	Based on the teachings of Kurtin and Izu, the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2143 |. A. and KSR v. Teleflex (Supreme Court 2007).  
	The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	As set forth in MPEP 2141, a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAMIR AYAD/Primary Examiner, Art Unit 1726